MEMORANDUM **
David Casas-Herrera appeals from the 10-month sentence imposed following revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Casas-Herrera contends that the sentence is unreasonable because the district court procedurally erred in failing to adequately address his mitigating arguments and explain the reasons for imposing a 10-month sentence. The record reflects that the district court did not procedurally err. See Rita v. United States, 551 U.S. 338, 358-59, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007). The record also reflects that, under the totality of the circumstances, Casas-Herrera’s sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51-52, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.